PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
WUHAN NEUROPHTH BIOTECHNOLOGY LIMITED COMPANY
Application No. 17/182,903
Filed: 23 Feb 2021
Attorney docket number: WNBT-012/01US 336356-2045
:
:
:
:	DECISION ON PETITION
:
:
:

For: GENE SEQUENCE OF RECOMBINANT HUMAN TYPE II MITOCHONDRIAL DYNEIN-LIKE GTPASE AND USES THEREOF

This is a decision on the petition under 37 CFR 1.55(f), filed August 23, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g). 

The petition lacks item (1) above and is thus DISMISSED.

Applicant contends that the prior-filed PCT application containing the certified copy of the foreign application in question should be considered to be a prior-filed nonprovisional application for the purposes of 37 C.F.R. § 1.55(h).

37 CFR 1.55(h) provides:

The requirement in paragraphs (f) and (g) of this section for a certified copy of the foreign application will be considered satisfied in a reissue application if the patent for which reissue is sought satisfies the requirement of this section for a certified copy of the foreign application and such patent is identified as containing a certified copy of the foreign application. The requirement in paragraphs (f) and (g) of this section for a certified copy of the foreign application will also be considered satisfied in an application if a prior-filed nonprovisional application for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) contains a certified copy of the foreign application and such prior-filed nonprovisional application is identified as containing a certified copy of the foreign application.

Applicant contends that the requirements set forth in 37 CFR 1.55(h) have been met as the instant application is a continuation of the PCT Application No. PCT/CN2019/102352, which includes certified copy of the priority application, CN201810968173.0, filed August 23, 2018.

Petitioner’s arguments have been considered. However, the exception provided for in 37 CFR 1.55(h) is that the requirements set forth in 37 CFR 1.55(f) and (g) would be considered met if the certified copy of the foreign application was contained with a prior-filed nonprovisional application for which a benefit is claimed.  As the prior-filed application in the instant case is identified to be a PCT application, it cannot be regarded as a prior-filed nonprovisional application to satisfy 37 CFR 1.55(h). 

A review of the file indicates that on August 23, 2021, applicant filed a copy of the certified copy, for the priority application, CN201810968173.0 via EFS-Web. As stated in MPEP 215 Sec. II, a “copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy.  See MPEP § 502.02, subsection V.” Accordingly, the submission of copy of the certified copy of the priority application CN201810968173.0 via EFS-Web does not satisfy the requirement for a certified copy of the foreign priority document to perfect the priority claim listed in the Application Data Sheet filed February 23, 2021. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. See 37 CFR 1.55(g)(1).

Applicants continue to bear the ultimate responsibility for ensuring that the priority documents are filed during the pendency of the application and before the patent is issued.  Accordingly, applicants are encouraged to check as necessary to confirm receipt by the Office of appropriate documents. To be entitled to priority, the Office must receive a copy of the foreign application from the participating foreign intellectual property office within the pendency of the application and before the patent is granted, or receive a paper certified copy of the foreign application during that time period. If a certified copy of the foreign application is filed after the date the issue fee is paid, it must be accompanied by the processing fee set forth in 37 CFR 1.17(i), but the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions